Citation Nr: 1744732	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  07-17 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO  continued an initial 10 percent rating for hepatitis C and an initial noncompensable (zero percent) rating for bilateral hearing loss.  In July 2006, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007.

In March 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) in Washington, DC.  A transcript of that hearing has been associated with the claims file.

In May 2011, the Board remanded the higher initial rating claims for hepatitis C and for bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a June 2012 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

In March 2013, the Veteran was informed that the VLJ who presided over the March 2011 hearing is  no longer employed at the Board, and he was offered the opportunity to have another hearing before a different VLJ.  See 38 C.F.R. § 20.707 (2016).  Subsequently, the Veteran responded that he wanted to appear at another hearing, and such hearing was thereafter scheduled for July 2013.  However, the Veteran did not appear for the hearing, and has not requested rescheduling of the hearing..  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In October 2013, the Board again remanded the higher initial rating claims for hepatitis C and for bilateral hearing loss to the AMC for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a February 2014 SSOC), and returned the matters to the Board for further appellate consideration.

In a March 2015 decision, the Board denied the claims for higher initial ratings for hepatitis C and for bilateral hearing loss.  In that decision, the Board also expanded the appeal to include a claim for a TDIU (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded that claim to the agency of original jurisdiction (AOJ) for further action, to include additional development.

In May 2015, the Veteran appealed the Board's denial of a higher initial rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a Memorandum Decision, setting aside the Board's determination that referral for extra-schedular consideration was not warranted, and remanded that matter to the Board for further proceedings consistent with the decision.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Togus, Maine.

After accomplishing further action in connection with the Board's March 2015 remand, in a January 2017 rating decision, the AOJ, inter alia, awarded a higher 10 percent rating for bilateral hearing loss, effective August 2, 2016, and deferred the issue of TDIU.

In February 2017, in light of the AOJ's January 2017 action, the Board recharacterized the remaining claim for higher  ratings for bilateral hearing loss, on extra-schedular basis, to encompass the staged ratings assigned, and remanded that claim to the AOJ for further action, to include readjudication of the TDIU claim.  Later in February 2017, the AOJ denied the claim for a TDIU and deferred the claim for a higher initial rating for bilateral hearing loss, on an extra-schedular basis.  In May 2017, the AOJ continued to deny the claims for a higher initial rating for bilateral hearing loss, on an extra-schedular basis, and for a TDIU (as reflected in May 2017 SSOCs), and returned the matters to the Board for further appellate consideration.

In a July 2017 decision, the Board denied the claims for a higher initial rating for bilateral hearing loss, on an extra-schedular basis, and for a TDIU.  Inexplicably, the appeal as to the claim for a TDIU was returned to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In a July 2017 decision, the Board denied a TDIU.


CONCLUSION OF LAW

As the Board has denied the claim for a TDIU in a July 2017 decision, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the claim for a TDIU, as noted in the introduction, above, in an August 2015 decision,  the Board took jurisdiction of the TDIU issue as a component of the higher initial rating claims for hepatitis C and for bilateral hearing loss then on appeal pursuant to Rice, supra.  Later, the Board denied the claim for a TDIU in a July 2017 decision.  Hence, with respect to the matter of the Veteran's entitlement to a  TDIU, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim for a TDIU is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


